UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1394



In Re:   BOYCE ALLEN BRASINGTON,
                                                               Debtor.



STANLEY SHAPIRO; DYAN BRASINGTON,
                                              Plaintiffs - Appellees,

           versus


BOYCE ALLEN BRASINGTON,

                                               Defendant - Appellant,

           and


KIM Y. JOHNSON, Trustee,

                                                              Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-312-S, BK-00-4129-SD, AP-01-5084-SD)


Submitted:   August 30, 2002             Decided:   September 23, 2002


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
J. Marcus Slowiak, Annapolis, Maryland, for Appellant.     Stanley
Shapiro, Dyan Brasington, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Boyce Allen Brasington appeals from the district court’s order

affirming the bankruptcy court’s order determining that a marital

debt was not dischargeable in his bankruptcy proceeding. Our review

of the record and the opinions below discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Brasington v. Shapiro, Nos. CA-02-312-S; BK-00-4129-SD; AP-01-5084-

SD (D. Md. March 7, 2002).    The Appellees’ motions for summary

affirmance/dismissal, for sanctions, and to impose an appeal bond

are hereby denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2